DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed September 17, 2020 and the Information Disclosure Statement (IDS) filed February 22, 2022.

Claims 1-10 are pending in the application.  Claims 1 and 9 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on February 22, 2022.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 9,257,678 B2 to Nakamura et al. (referred to hereafter as “Nakamura”).

Regarding claim 1, Nakamura teaches an array substrate {Figure 3}, comprising: a substrate layer {10}; a driving circuit layer {11} disposed on the substrate layer; and a cover layer {40; “light-transmittance-reducing layer 40b colored in black” (column 4, lines 64-65)} disposed on the driving circuit layer, wherein the cover layer {40} is a gray light-absorbing material for absorbing ambient light and reflected light of the driving circuit layer {“the sealing film includes a light-transmittance-reducing layer colored in black to form a gray filter” (Nakamura claim 2)}. Regarding claim 5 (that depends from claim 1), Nakamura teaches a display panel {“display device” (title)}, comprising: the array substrate according to claim 1; and a light-emitting element disposed in {30} a groove {the groove where 40a extends downward} on the cover layer, wherein the light-emitting element comprises an anode {32} and a cathode {34}, the anode {32} is electrically connected to an anode segment {the far edge of 32}, and the cathode {34} is electrically connected to a cathode segment {the far edge of 34}. Regarding claim 6 (that depends from claim 5), Nakamura teaches a depth of the groove {the groove where 40a extends downward} is less than or equal to a height of the light-emitting element {30; the depth of the 34 portion of 30 is less than the height of the combination of 34, 33, 32}. Regarding claim 7 (that depends from claim 5), Nakamura teaches the light-emitting element {30} comprises an LED lamp bead or a micro-LED chip {33c}. Regarding claim 8 (that depends from claim 5), Nakamura teaches an encapsulation layer {50} disposed on the cover layer {40} and fully covering the light-emitting element {30}. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-3 are rejected under 35 U.S.C. 103 as unpatentable over Nakamura in view of U.S. Published Patent Application No. 20130313600 A1 to Cheng et al. (referred to hereafter as “Cheng”).
Regarding claim 2 (that depends from claim 1), Nakamura teaches the driving circuit layer comprises: 
Regarding claim 3 (that depends from claim 2), Nakamura teaches the source/drain metal layer {11d} comprises a source {11d right}, a drain {11d left}, and a floating wiring layer {thick metal layer between 11e and 11f leading to source}, and the source and the drain are electrically connected to a doped region {sides of 11a} of the active layer {11a}; the conductive layer comprises an anode segment {the metal leading to the source 11c on the right} and a cathode segment {the metal leading from the drain 11c on the left}, the anode segment {the metal leading to the source 11c on the right} is electrically connected to the drain, and the cathode segment is electrically connected to the floating wiring layer. 
Allowable Subject Matter
Claim 4  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 9-10 are allowable.

The following is a statement of reasons for the indication of allowable subject matter: 
With respect to dependent claim 4, the art of record, including Nakamura, does not show the array substrate in the combination of claims 1, 2, and 3 and further where the cover layer is provided with a groove that exposes the anode segment and the cathode segment. With respect to claim 9 (and claim 10 that depends from claim 9), the art of record, . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826